DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Examiner Comment
The applicant is thanked for aiding examination by providing line numbers to the claims.
Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a)  IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claim(s) 15-25 is/are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement.  The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for pre-AIA  the inventor(s), at the time the application was filed, had possession of the claimed invention.  
	In regard to claim 15, the recitation, “the first portion and second portion of liquid ethane being bottoms of the C2 splitter and the second portion being a working fluid and being substantially only ethane” (line 5-6) introduces new matter since the disclosure does not show that the second performs any work to make the fluid a “working fluid”.  Further, the disclosure has no support for limiting the purity of the second portion to being substantially only ethane; including only ethane and some purity less than only ethane but close to only ethane.  The disclosure merely teaches separation of ethane and ethylene and does not disclose that the separation provides perfect separation such that only ethane is provided to the second portion. 
The recitation, “returning the first portion of drawn liquid ethane” (line 14-15) contains new matter since the present recitation introduces newly “drawn liquid ethane” that is not previously recited.  Further the disclosure does not support a stream “of drawn liquid ethane” being heated in the main C2 splitter reboiler.  The amendment to recite the first portion was necessary but fails to correct this previously described problem with “drawn liquid ethane”.
	The recitation, “wherein all of the ethane entering the main C2 splitter reboiler leaves as a single stream” (lines 16) includes new matter since the recitation includes the scope that there is a stream of “the ethane” that enters the reboiler.  And there is no support in the disclosure for another “the ethane entering” the main C2 splitter reboiler apart from the first portion of the liquid ethane that is recited as being sent to the main C2 splitter reboiler.  Additionally, the scope of the recitation encompasses an exclusion of other streams being withdrawn from the reboiler and there is no support for an exclusion that the reboiler may not comprise other outlets and there is no support for an exclusion of performing other fluidic steps with the reboiler.  The drawings merely support the provision of the first portion through the reboiler (34) and do not support exclusions of other features that are not disclosed or mentioned at all in the specification in any way.
	In regard to claim 16, the recitation, “the liquid ethane being bottoms of the C2 splitter which is a working fluid that is substantially only ethane” (line 3-4) introduces new matter since the disclosure does not show that the liquid ethane performs any work to make the fluid a “working fluid”.  Further, the disclosure has no support for limiting the purity of the liquid ethane to being substantially only ethane.  This lack of support includes a lack of support for the purity of only ethane and a lack of support for some purity less than only ethane but close to only ethane.  The disclosure merely teaches separation of ethane and ethylene and does not disclose that the separation provides perfect separation such that only ethane is provided to the bottoms. 
	The recitation, “wherein all of the ethane entering the C2 reboiler leaves as a single stream” (lines 6-7) includes new matter since the recitation includes the scope that there is a stream of “the ethane” that enters the reboiler separate and apart from the boiled first portion of the liquid ethane.  And there is no support in the disclosure for another “the ethane” entering the C2 reboiler apart from the boiled first portion of the liquid ethane that is recited as being sent to the C2 reboiler.  
Additionally, the scope of the recitation encompasses an exclusion of other streams being withdrawn from the reboiler and there is no support for an exclusion that the reboiler may not comprise other outlets and there is no support for an exclusion of other lines being associated with the reboiler.  The drawings merely support the provision of the first portion through the reboiler (34) and do not support exclusions of other features that are not disclosed or mentioned at all in the specification in any way. 
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim(s) 15-25 is/are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention.
	In regard to claim 15, the recitation, “the first portion and second portion of liquid ethane being bottoms of the C2 splitter and the second portion being a working fluid and being substantially only ethane” (line 5-6) is indefinite since there is no way to discern what makes a fluid “a working fluid”.  The disclosure shows that the fluid identified does not perform any work and there is no way to discern what characteristic is being required of the fluid.  In addition to the lack of clarity associated with the recitation that the fluid is a working fluid, the recitation is further indefinite for limiting the purity of the second portion to being substantially only ethane.  This is unclear since the recitation of substantially appears to be a recitation of a tolerance and there is no way to discern how pure the second portion must be or how close to only ethane the second portion must be.  Further, there is no support in the application for limiting the second portion to being of the claimed purity of being only ethane and therefore there is no way to discern the scope of this limitation.
The recitation, “returning the first portion of drawn liquid ethane” (line 14-15) is indefinite since the recitation does not properly reference the previously recited first portion of the liquid ethane and it is unclear what stream this recitation includes and excludes and it is unclear if this is the first portion of the liquid ethane previously recited or is describing some other “drawn liquid ethane”.
	The recitation, “wherein all of the ethane entering the main C2 splitter reboiler leaves as a single stream” (lines 16) is indefinite since the claim only describes the first portion of the liquid ethane as being what is sent to the main C2 splitter reboiler and there it is unclear why the recitation introduces “the ethane entering the main C2 splitter reboiler” separate from the first portion previously recited and it creates ambiguity as to what streams are sent to the cited reboiler.
	In regard to claim 16, the recitation, “the liquid ethane being bottoms of the C2 splitter which is a working fluid that is substantially only ethane” (line 3-4) is indefinite since there is no way to discern what makes a fluid “a working fluid”.  The disclosure shows that the fluid identified does not perform any work and there is no way to discern what characteristic is being required of the fluid.  In addition to the lack of clarity associated with the recitation that the fluid is a working fluid, the recitation is further indefinite for limiting the purity of the second portion to being substantially only ethane.  This is unclear since the recitation of substantially appears to be a recitation of a tolerance and there is no way to discern how pure the second portion must be or how close to only ethane the second portion must be.  Further, there is no support in the application for limiting the second portion to being of the claimed purity of being only ethane and therefore there is no way to discern the scope of this limitation.
	The recitation, “wherein all of the ethane entering the C2 reboiler leaves as a single stream” (lines 6-7) is indefinite since the claim only describes the boiled first portion of the liquid ethane as being what is sent to the C2 reboiler and there it is unclear why the recitation introduces “the ethane entering the C2 reboiler” separate from the boiled first portion previously recited and it creates ambiguity as to what streams are sent to the cited reboiler.
	
All of the claims have been evaluated under the three-prong test set forth in MPEP § 2181, subsection I, and it is considered that none of the claim recitations should be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.  

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claims 15-25 is/are rejected under 35 U.S.C. 103 as being unpatentable over the obvious modification of Deming (US 2722113) in view of Campbell (US 5275005).
In regard to claims 16, 21-25, Deming teaches a system (see whole disclosure, including figure I and II) for cooling a process stream (11), comprising: 
2a splitter (fractionator - 31), which separates a liquid stream (52) from the process stream, 3the liquid stream (52) being a bottoms (bottom fluid of 31) of the splitter (31), the bottoms stream being a working fluid (interpreted as that the fluid is employable in other processes; see that the bottoms fluid of 31 is employed in heat exchange processes to provide desired heat exchange); 
4a reboiler (at least 24), which heats a first portion (61, 72) of the liquid stream (52) from the splitter (31) 5to produce a boiled first portion (vapor that has passed through 24) of the liquid stream (52); 
6a refrigerant compressor (12; see near 11), which discharges the process stream (11); 
7a let-down valve (74), which receives a second portion (to 74) of the liquid stream (52) from the 8splitter (31) and produces a colder liquid stream of reduced pressure (after valves 74); 
9a vaporizer (21), which receives the colder liquid stream (after 74) from the let-down valve (74) and 10cools or condenses the process stream (11) and vaporizes the colder liquid stream (after 74) to 11form vapor (76, vapor after 21; column 5, line 60-75); and 
12a heat pump (at least 65) receiving all of the vapor (76; note that heat pump 65 receives all of the vapor of 76) from the vaporizer (21) via a single line (single line providing entry into compressor 65), 13which pressurizes the vapor (76) from the vaporizer (21) and produces a high pressure 14vapor (to 66 or in line 69); and 15a line (line for 69) returning the boiled first portion (61, 72) of the liquid stream (52) and the high pressure vapor (to 66 or in line 69) to the splitter (31).
Deming teaches most of the claim limitations, including that the splitter separates components by distillation (column 1, line 25 - “fractional distillation”), and that the vaporizer has a transmitting wall (see walls in identified indirect heat exchanger) and uses indirect heating (indirect heating of the liquid from the splitter bottoms is explicit - see heat exchangers 21, 24), that the liquid stream (52) from the splitter (31) has a pressure of P1 and a temperature of T1 (column 6, line 30-35, 64), the vapor (from 21) from the vaporizer (21) has a pressure of P2 and a temperature of T2 (see figures), and the vapor from the heat pump (65) as a pressure of P3 and a temperature of T3 (see figures), and wherein P3 is greater than P1 (due to compression), P1 is greater than P2 (due to expansion with expansion valve), and T1 is greater than T2 (see figure 1 -  since the cooling with expansion provides significant cooling such that even after heating in the vaporizer, the vapor is still cooler than the liquid stream (52) from the splitter (31)), but does not explicitly teach that the process stream is an ethylene and ethane feed stream and that the splitter (31) separates ethylene from liquid ethane such that the bottoms stream is nearly or substantially only ethane.  However, Deming suggests fractional distillation of fluid mixtures with two constituents, and suggests several mixtures, including an ethylene-ethane mixture (column 2, line 32-36).  Additionally, Campbell teaches that distillation routinely separates hydrocarbon components with recovery levels nearing 99% and therefore makes separation such that the bottoms is nearly only ethane to be within ordinary capabilities of hydrocarbon distillation.  Therefore it would have been obvious to a person of ordinary skill in the art to apply the reboiling teachings of Deming to separate and distill an ethylene-ethane mixture to provide almost only ethane in the bottoms stream to obtain desired separation and to provide the reboiling heating and feed gas cooling as taught by Deming to the separation of ethane and ethylene to obtain the same utility benefits as taught by the examples of Deming with ethane-ethylene feed streams.
Additionally, Deming does not appear to explicitly teach a propylene refrigeration unit cooling the process stream (11).  However, Campbell teaches that it is well known to employ C3 refrigeration for cooling a hydrocarbon feed stream (33) that has been compressed (10) and prior to cooling the feed stream (33) with reboiling liquid streams (see liquid reboiling streams).  Further official notice is taken that propane and propylene are well known obvious variants of one another as refrigerants. Therefore it would have been obvious to a person of ordinary skill in the art to modify Deming with a propylene refrigeration unit cooling the process stream of Deming for the purpose of providing greater cooling flexibility in situations where propylene refrigeration is on hand and inexpensive.
Deming, as modified, does not explicitly teach that all of the first portion of the liquid ethane entering the C2 reboiler leaves as a single stream.  Rather, Deming shows two fluids, including a gas and a liquid stream leaving reboiler (24).  However, outputting all of an input stream to a reboiler is routine and well known as shown at least by Campbell (see that for each single stream of reboiling fluid to the reboiler in 17, all of the fluid thereof leaves the reboiler as a single stream).  It is not inventive to provide a single stream from a reboiler but is routine and ordinary.  Further, in situations where the uses of liquid (77) are not needed to provide the separation desired for the needs at hand, it would have been obvious to a person of ordinary skill in the art to modify the system to only have the boiled first portion leave the C2 reboiler (24) to reduce the capital cost and operational costs associated with those uses.  It is noted that the bottoms product would obviously be able to be provided from line (52 with valve thereon).
In regard to claims 15, 17-20, Deming teaches a method of cooling a process stream (11), comprising: 
3drawing a first portion (61) and a second portion (to 74) of a liquid stream (52) from a splitter (31), 4wherein the first portion (61, 72) of the liquid stream (52) is heated in a main splitter reboiler (24), the first 5portion (61, 72) and the second portion (to 74) of the liquid stream (52) being a bottoms (bottom stream of 31) of the splitter (31); the bottoms (bottom stream of 31) being a working fluid (interpreted as that the fluid is employable in other processes; see that the bottoms fluid of 31 is employed in heat exchange processes to provide desired heat exchange);
reducing a pressure of the second portion (to 74) of the liquid stream (52) in a let-down valve (74); 
cooling the process stream (11) in a vaporizer (21) with the second portion (to 74) of the liquid stream (52), 
9vaporizing the second portion (to 74) of the liquid stream (52) into a vapor (76, vapor after 21; column 5, line 60-75); 
10conveying all of the vapor (76; see that all of 76 is conveyed by line entering 65) from the vaporizer (21) via a single line (feed line into 65); 
11pressurizing the vapor received from the vaporizer (21) via the single line (entry line to 65) in a 12heat pump (65) to produce a high pressure vapor (after 65); and 13returning the high pressure vapor (after 65) to the splitter (31); and 
14returning the first portion (61, 72) of the liquid stream (52) heated in the main splitter 15reboiler (24) to the splitter (31).  
Deming teaches most of the claim limitations, including that the splitter (31) separates components by distillation (column 1, line 25 - “fractional distillation”), and that the vaporizer (21) has a transmitting wall (see walls in identified indirect heat exchanger) and uses indirect heating (indirect heating occurs in heat exchanger 21), that the liquid stream (52) from the splitter (31) has a pressure of P1 and a temperature of T1 (column 6, line 30-35, 64), the vapor (from 21) from the vaporizer (21) has a pressure of P2 and a temperature of T2 (see figures), and the vapor from the heat pump (65) as a pressure of P3 and a temperature of T3 (see figures), and wherein P3 is greater than P1 (due to compression), P1 is greater than P2 (due to expansion with expansion valve), and T1 is greater than T2 (see figure 1 -  since the cooling with expansion provides significant cooling such that even after heating in the vaporizer, the vapor is still cooler than the liquid stream (52) from the splitter (31)), but does not explicitly teach that the process stream is an ethylene and ethane feed stream and that the splitter (31) separates ethylene from liquid ethane such that the bottoms stream is nearly or substantially only ethane.  However, Deming suggests fractional distillation of fluid mixtures with two constituents, and suggests several mixtures, including an ethylene-ethane mixture (column 2, line 32-36).  Additionally, Campbell teaches that distillation routinely separates hydrocarbon components with recovery levels nearing 99% and therefore makes separation such that the bottoms is almost only ethane to be within ordinary capabilities of hydrocarbon distillation.  Therefore it would have been obvious to a person of ordinary skill in the art to apply the reboiling teachings of Deming to separate and distill an ethylene-ethane mixture to provide almost only ethane in the bottoms stream to obtain a desired separation and to provide the reboiling heating and feed gas cooling as taught by Deming to the separation of ethane and ethylene to obtain the same utility benefits as taught by the examples of Deming with ethane-ethylene feed streams.
Deming, as modified, does not explicitly teach that all of the first portion of the liquid ethane entering the C2 reboiler leaves as a single stream.  Rather, Deming shows two fluids, including a gas and a liquid stream leaving reboiler (24).  However, outputting all of an input stream to a reboiler is routine and well known as shown at least by Campbell (see that for each single stream of reboiling fluid to the reboiler in 17, all of the fluid thereof leaves the reboiler as a single stream).  It is not inventive to provide a single stream from a reboiler but is routine and ordinary.  Further, in situations where the uses of liquid (77) are not needed to provide the separation desired, for the needs at hand, it would have been obvious to a person of ordinary skill in the art to modify the system to only have the boiled first portion leave the C2 reboiler (24) to reduce the capital cost and operational costs associated with those uses.  It is noted that the bottoms product would obviously be able to be provided from line (52 with valve thereon).
Response to Arguments
Applicant's arguments filed 3/11/22 are that the prior art does not make the amendments obvious.  These have been fully considered but they are not persuasive in view of the detailed rejection above.
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JOHN F PETTITT whose telephone number is (571)272-0771.  The examiner can normally be reached on M-F, 9-5p.  Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR): http://www.uspto.gov/interviewpractice.  The examiner’s supervisor, Frantz Jules can be reached on 571-272-6681.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.  Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/JOHN F PETTITT, III/Primary Examiner, Art Unit 3763                                                                                                                                                                                                        



JFPIII
June 2, 2022